Citation Nr: 1113241	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  03-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2002, for the grant of service connection for hepatitis C.    

2.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.   

3.  Entitlement to an initial evaluation in excess of 10 percent for major depression.

4.  Entitlement to an initial compensable evaluation for a status post cesarean scar.

5.  Entitlement to a total disability rating based upon individual unemployabilty due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, and July 2007 and March 2010 rating actions by the Appeals Management Center (AMC), in Washington, DC.                 

In the April 2004 rating action, the RO, in pertinent part, denied the Veteran's claims of entitlement to service connection for a psychiatric disorder, to include major depression, an anxiety disorder with features of posttraumatic stress disorder (PTSD), and a psychotic disorder; and entitlement to a total disability rating based upon individual unemployabilty (TDIU) due to service-connected disabilities.  The Veteran subsequently filed a timely appeal with respect to each claim.   

In November 2005 and April 2008, the Board remanded this case.  For the reasons addressed in the REMAND below, it is again necessary to return the issue of entitlement to a TDIU rating to the RO for further development.  

With respect to the claim for service connection for a psychiatric disorder, to include major depression, an anxiety disorder with features of PTSD, and a psychotic disorder, the Board notes that by a March 2010 rating action, the RO/AMC granted service connection for major depression and assigned a 10 percent disability rating, effective from May 24, 2002.  The Board recognizes that service connection was not specifically granted for the Veteran's other diagnosed psychiatric disorders, such as an anxiety disorder with features of PTSD.  However, given that the symptoms attributable to the other psychiatric disorders have not been disassociated from the Veteran's major depression, all of her psychiatric symptomatology is a part of her service-connected major depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).  Therefore, the issue of entitlement to service connection for a psychiatric disorder, to include major depression, an anxiety disorder with features of PTSD, and a psychotic disorder, is no longer before the Board.  

Following the March 2010 rating action in which the RO/AMC granted service connection for major depression, the Veteran, through her power of attorney (POA), filed a notice of disagreement (NOD) in January 2011.  In the NOD, the Veteran disagreed with the evaluation assigned to her service-connected major depression.  The RO/AMC has not yet issued a statement of the case (SOC).  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the issue of entitlement to an initial evaluation in excess of 10 percent for major depression must be remanded.        

The Board also notes that in a July 2007 rating action, the RO/AMC granted service connection for hepatitis C and assigned a 10 percent disability rating, effective from May 24, 2002.  In that same rating action, the RO/AMC granted service connection for a status post cesarean scar and assigned a noncompensable evaluation, effective from May 24, 2002.  In September 2007, the Veteran filed an NOD in which she disagreed with the effective date assigned for the grant of service connection for hepatitis C.  In the September 2007 NOD, the Veteran also disagreed with the disability evaluations assigned to her service-connected hepatitis C and status post cesarean scar.  There is no evidence of record showing that an SOC has been issued.  Thus, pursuant to the holding in Manlincon, 12 Vet. App. at 119, the issues of entitlement to an effective date prior to May 24, 2002, for the grant of service connection for hepatitis C, entitlement to an initial evaluation in excess of 10 percent for hepatitis C, and entitlement to an initial compensable evaluation for a status post cesarean scar, must be remanded.     

In letters dated in January and February 2011, the Veteran's POA stated that in November 2010, the Veteran had been admitted to the VA Medical Center (VAMC), Special Needs Unit, in Sheridan, Wyoming, in order to receive treatment for her service-connected psychiatric disability.  According to the POA, the Veteran was staying there until at least March 2011.  Thus, the issue of entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.29 based on the Veteran's hospitalization for service-connected psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As explained in the Introduction of this decision, the Veteran has submitted a timely NOD for the following issues: (1) entitlement to an effective date prior to May 24, 2002, for the grant of service connection for hepatitis C, (2) entitlement to an initial evaluation in excess of 10 percent for hepatitis C, (3) entitlement to an initial evaluation in excess of 10 percent for major depression, and (4) entitlement to an initial compensable evaluation for a status post cesarean scar.  The RO has not yet issued an SOC with respect to the aforementioned issues.  Under these circumstances, the Board must remand these issues so that the RO can provide the Veteran an SOC, and afford her an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

With respect to the Veteran's TDIU claim, the Board finds that the resolution of the Veteran's increased rating claims may impact the TDIU claim.  The Court of Appeals for Veterans' Claims (Court) has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that an evaluation of TDIU is inextricably intertwined with the evaluation of the Veteran's service-connected hepatitis C, major depression, and status post cesarean scar.  Therefore, adjudication of the TDIU claim will be held in abeyance pending further development.         



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an SOC to the Veteran that addresses the following issues: (1) entitlement to an effective date prior to May 24, 2002, for the grant of service connection for hepatitis C, (2) entitlement to an initial evaluation in excess of 10 percent for hepatitis C, (3) entitlement to an initial evaluation in excess of 10 percent for major depression, and (4) entitlement to an initial compensable evaluation for a status post cesarean scar.  The Veteran should also be informed of the requirements to perfect her appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, these issues should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  The RO/AMC should obtain treatment records from the VAMC in Sheridan, Wyoming from November 2010 to the present.  

3.  After completion of the above and any other development deemed necessary, to include a VA examination pertinent to the TDIU issue [see May 2008 VA examination report in which the examiner opined that the Veteran would have difficulty sustaining even simple work-related tasks in a loosely supervised environment due to significant chronic depression], the RO/AMC should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO/AMC should provide the Veteran and her POA/representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.      

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



